Opinion filed September 17, 2020




                                      In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-20-00094-CV
                                    __________

                 IN THE INTEREST OF A.L., A CHILD

                    On Appeal from the 326th District Court
                             Taylor County, Texas
                        Trial Court Cause No. 9569-CX


                     MEMORANDUM OPINION
      This is an appeal from an order in which the trial court terminated the parental
rights of the mother and father of A.L. The mother filed an appeal. On appeal, she
presents four issues: one in which she complains of the lack of a request for an
extension under the terms of the mediated settlement agreement and three in which
she challenges the legal and factual sufficiency of the evidence. We affirm the trial
court’s order of termination.
                        Termination Findings and Standards
      The termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001(b) (West Supp. 2019). To terminate
parental rights, it must be shown by clear and convincing evidence that the parent
has committed one of the acts listed in Section 161.001(b)(1)(A)–(U) and that
termination is in the best interest of the child. Id.
      In this case, the trial court found that Appellant had committed two of the acts
listed in Section 161.001(b)(1)—those found in subsections (E) and (O).
Specifically, the trial court found that Appellant had engaged in conduct or
knowingly placed the child with persons who engaged in conduct that endangered
the child’s physical or emotional well-being and that Appellant had failed to comply
with the provisions of a court order that specifically established the actions necessary
for her to obtain the return of the child, who had been in the managing
conservatorship of the Department of Family and Protective Services for not less
than nine months as a result of the child’s removal from the parents for abuse or
neglect.   The trial court also found, pursuant to Section 161.001(b)(2), that
termination of Appellant’s parental rights would be in the best interest of the child.
      To determine if the evidence is legally sufficient in a parental termination case,
we review all of the evidence in the light most favorable to the finding and determine
whether a rational trier of fact could have formed a firm belief or conviction that its
finding was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the
evidence is factually sufficient, we give due deference to the finding and determine
whether, on the entire record, a factfinder could reasonably form a firm belief or
conviction about the truth of the allegations against the parent. In re C.H., 89 S.W.3d
17, 25–26 (Tex. 2002).
      With respect to the best interest of a child, no unique set of factors need be
proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied).
But courts may use the non-exhaustive Holley factors to shape their analysis.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not
limited to, (1) the desires of the child, (2) the emotional and physical needs of the
                                            2
child now and in the future, (3) the emotional and physical danger to the child now
and in the future, (4) the parental abilities of the individuals seeking custody, (5) the
programs available to assist these individuals to promote the best interest of the
child, (6) the plans for the child by these individuals or by the agency seeking
custody, (7) the stability of the home or proposed placement, (8) the acts or
omissions of the parent that may indicate that the existing parent–child relationship
is not a proper one, and (9) any excuse for the acts or omissions of the parent. Id.
Additionally, evidence that proves one or more statutory grounds for termination
may also constitute evidence illustrating that termination is in the child’s best
interest. C.J.O., 325 S.W.3d at 266.
                                   Background Facts
      The record reflects that the Department became involved with Appellant
shortly after A.L.’s birth in 2019. The initial intake related to drug use by the parents.
The Department began family-based safety services, and the parents partially
engaged in those services for a few months.            Removal was necessitated by
Appellant’s continued use of methamphetamine. While A.L. was in Appellant’s
care, Appellant submitted to a urine analysis in which she tested positive for
methamphetamine at a level greater than 10,000 ng/mL and amphetamine at a level
of 640 ng/mL. Upon removal, a hair follicle test was conducted on three-month-old
A.L.; she tested positive for methamphetamine at a level of 10,370 pg/mg,
amphetamine at 517 pg/mg, and marihuana at 0.2 pg/mg.
      After the Department removed A.L., Appellant continued to test positive for
drugs. As the trial date approached, Appellant avoided at least three drug tests: she
bleached her hair prior to two hair follicle tests (even though she had been ordered
not to bleach her hair), and she trimmed her fingernails and toenails so that they were
too short for a court-ordered nail bed test.


                                            3
      The record reflects that the Department and the parents participated in the
creation of a family service plan after A.L. was removed. The trial court made that
family service plan an order of the trial court. Appellant failed to comply with most
of the plan’s provisions. In addition to her continued drug use, Appellant failed to
maintain stable housing; she was evicted twice while the case was pending in the
trial court. Appellant also failed to obtain and maintain steady employment.
Additionally, her visits with A.L. did not go well; Appellant often fell asleep during
the visits, which were supervised.       Appellant informed her conservatorship
caseworker on many occasions that she was scared of A.L.’s father due to incidents
of domestic violence.
      At the time of removal, the Department sought to place A.L. with family or
friends of the family, but the family members and friends suggested by the parents
were either not willing or not suitable. A.L. was therefore placed in foster care. She
remained in the same foster home throughout the case below. The foster home was
an appropriate home, and the foster parents were able to meet all of A.L.’s needs.
A.L. loved her foster parents and had bonded with her foster family.              The
conservatorship caseworker testified that A.L. seemed happy, was doing very well,
was well-adjusted, and was thriving in her foster home. The foster parents intend to
adopt A.L. if she becomes available for adoption. The conservatorship caseworker
believed that termination of Appellant’s rights would be in the best interest of A.L.
The Department’s goal for A.L. was termination of the parents’ rights and adoption
by the foster parents.
                                      Analysis
      Sufficiency of the Evidence
      In her second and third issues, Appellant challenges the legal and factual
sufficiency of the evidence to prove grounds (E) and (O). We need only address her
challenge to the trial court’s finding under Section 161.001(b)(1)(E). See In re N.G.,
                                          4
577 S.W.3d 230, 234–35 (Tex. 2019) (addressing due process and due course of law
with respect to appellate review of grounds (D) and (E) and holding that an appellate
court must provide a detailed analysis if affirming the termination on either of these
grounds).
      Under subsection (E), the relevant inquiry is whether evidence exists that the
endangerment of the child’s well-being was the direct result of the parent’s conduct,
including acts, omissions, or failures to act. In re D.O., 338 S.W.3d 29, 34 (Tex.
App.—Eastland 2011, no pet.). Additionally, termination under subsection (E) must
be based on more than a single act or omission; a voluntary, deliberate, and conscious
course of conduct by the parent is required. In re D.T., 34 S.W.3d 625, 634 (Tex.
App.—Fort Worth 2000, pet. denied); In re K.M.M., 993 S.W.2d 225, 228 (Tex.
App.—Eastland 1999, no pet.). The offending conduct does not need to be directed
at the child, nor does the child actually have to suffer an injury. In re J.O.A., 283
S.W.3d 336, 345 (Tex. 2009). Drug use may constitute evidence of endangerment.
Id. A parent’s drug addiction and its effect on the parent’s life and ability to parent
a child may establish an endangering course of conduct. In re J.T.G., 121 S.W.3d
117, 125–26 (Tex. App.—Fort Worth 2003, no pet.) (citing Dupree v. Tex. Dep’t of
Protective & Regulatory Servs., 907 S.W.2d 81, 84 (Tex. App.—Dallas 1995, no
writ)). Domestic violence may also constitute evidence of endangerment. C.J.O.,
325 S.W.3d at 265.
      Based upon evidence of Appellant’s use of methamphetamine while
responsible for the care of A.L.; A.L. testing positive for methamphetamine at a level
of 10,370 pg/mg, amphetamine at 517 pg/mg, and marihuana at 0.2 pg/mg;
Appellant’s continued use of drugs after removal; and the existence of domestic
violence between the parents, the trial court could have found by clear and
convincing evidence that Appellant engaged in a course of conduct that endangered
A.L. We hold that the evidence is legally and factually sufficient to uphold the trial
                                          5
court’s finding as to Appellant under subsection (E). Accordingly, we overrule
Appellant’s second issue. Because only one statutory ground is necessary to support
termination and because we have upheld the trial court’s finding as to subsection (E),
we need not reach Appellant’s third issue. See FAM. § 161.001(b)(1); N.G., 577
S.W.3d at 234–35.
          In her fourth issue, Appellant challenges the legal and factual sufficiency of
the evidence to support the trial court’s finding that termination of her parental rights
was in the best interest of A.L. Appellant used methamphetamine while A.L., who
was an infant, was in Appellant’s care. Both Appellant and A.L. tested positive for
methamphetamine and amphetamine. A.L. also had marihuana in her system at the
time of removal.          Appellant and A.L.’s father, who also struggled with
methamphetamine use, engaged in domestic violence. Furthermore, Appellant had
no stable housing or employment.
          A.L. had been placed in an adoptive foster home where all of her needs were
being met. She had been in the same foster home since she was removed from her
parents, and she had bonded with her foster family. The conservatorship caseworker
testified that it would be in A.L.’s best interest to terminate Appellant’s parental
rights.
          Based upon the evidence presented in this case, we defer to the trial court’s
finding as to the child’s best interest. See C.H., 89 S.W.3d at 27. We hold that, based
on the evidence presented at trial and the Holley factors, the trial court could
reasonably have formed a firm belief or conviction that termination of Appellant’s
parental rights would be in A.L.’s best interest. See Holley, 544 S.W.2d at 371–72.
Upon considering the record as it relates to the child’s desires (A.L. was too young
to express any desire), the emotional and physical needs of the child now and in the
future, the emotional and physical danger to the child now and in the future, the
parental abilities of those involved, the plans for the child by the Department,
                                             6
Appellant’s use of methamphetamine, the existence of domestic violence between
the parents, the instability of Appellant’s housing situation, and the stability of the
placement, we hold that the evidence is legally and factually sufficient to support the
finding that termination of Appellant’s parental rights is in the best interest of the
child. See id. We cannot hold that the finding as to best interest is not supported by
clear and convincing evidence. We overrule Appellant’s fourth issue.
      Request for Extension
      In her first issue, Appellant asserts that error exists because the parties failed
to request an extension of the dismissal date as mandated by the parties’ mediated
settlement agreement. See FAM. § 263.401. We note that a trial court may grant an
extension of up to 180 days in this type of case if the trial court finds that
extraordinary circumstances necessitate that the child remain in the temporary
managing conservatorship of the Department and that continuing the appointment
of the Department as temporary managing conservator is in the child’s best interest.
See id. § 263.401(b).
      The record reflects that the parties entered into a mediated settlement
agreement (MSA) approximately three weeks prior to the pretrial hearing and five
weeks prior to the final hearing on termination. In the MSA, the parties agreed in
part as follows:
             If [Appellant] complies with the requirements below, all parties
      agree to join in a request for an extension of this case pursuant to Texas
      Family Code § 263.401:
             • [Appellant] will continue to comply and complete all
               parts of her service plan.
             • [Appellant] will complete a residential drug abuse
               treatment program and provide proof of completion to
               the Department.
             ....

                                           7
            If [Appellant] has applied and is on a waiting list for a residential
      treatment program at the time of the pretrial setting in this cause, due
      to no intentional delay on her part, then all parties agree to join in a
      request for an extension of this case pursuant to Texas Family Code
      § 263.401.
      Although Appellant asserted in her motion for new trial (which was neither
verified nor supported by an affidavit) and on appeal that she was on a waiting list
for a residential treatment program on the date of the pretrial setting, the record
contains no evidence to support Appellant’s assertion. Nor does the record reflect
that Appellant “continue[d] to comply and complete all parts of her service plan” as
required by the MSA. We note that the appellate record does not contain a reporter’s
record from the pretrial hearing.
      The reporter’s record from the final hearing reflects that Appellant did not
appear for trial because she was supposed to enter an inpatient treatment facility that
morning.    Appellant’s trial counsel announced “not ready” and requested a
continuance because Appellant “was on her way to rehab.” The trial court denied
trial counsel’s request. The conservatorship caseworker testified that Appellant was
supposed to enter the inpatient treatment facility at 8:00 a.m. that morning but that,
at 9:17 a.m., Appellant informed the caseworker that she had overslept and that she
was on her way at that moment. Because the record does not show that Appellant
had complied with the terms of the MSA, we cannot hold that her trial counsel was
in any way deficient for failing to request an extension based on the MSA or that the
trial court erred in not granting an extension pursuant to Section 263.401. We
overrule Appellant’s first issue.




                                          8
                                         This Court’s Ruling
        We affirm the order of the trial court.




                                                           JOHN M. BAILEY
                                                           CHIEF JUSTICE


September 17, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      9